Citation Nr: 0816719	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  07-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left hand 
disorder, including as secondary to a service-connected 
fracture of the proximal phalanx of the left index finger 
with ankylosis.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran appeared and testified at a video conference 
hearing held before the undersigned Veterans Law Judge in 
December 2007.

The issue of service connection for a left hand disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been diagnosed to have degenerative joint 
disease with underlying tears of the cartilage of the right 
knee and is status post total knee replacement since November 
2006.  

2.  The veteran's current right knee disorder is not related 
to service.

3.  The RO denied service connection for bilateral hearing 
loss in a July 1994 rating decision.  The veteran did not 
perfect an appeal as to that decision, and it is final.

4.  None of the new evidence received subsequent to July 1994 
in support of the veteran's claim for service connection for 
bilateral hearing loss is material.
CONCLUSIONS OF LAW

1.  Degenerative joint disease with underlying tears of the 
cartilage of the right knee, status post total knee 
replacement, was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

2.  The July 1994 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2007).

3.  New and material evidence has not been received, and the 
veteran's claim for service connection for bilateral hearing 
loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Further, this notice must inform a claimant of 
all elements of the claim including information that a 
disability rating and/or an effective date for the award of 
benefits will be assigned if the benefit sought is awarded.  
Dingess v. Hartman, 19 Vet. App. 473 (2006).

Finally, for claims to reopen, VA must notify a claimant (1) 
of the evidence and information that is necessary to reopen 
the claim and (2) of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefits being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  To satisfy this requirement, VA must provide 
the claimant with notice that identifies what element of the 
claim was previously found insufficient and what information 
and evidence would be necessary to substantiate that element.  
Id.

In the present case, notice was provided to the veteran in 
March 2006, prior to the initial AOJ decision on his claims.  
This notice is fully compliant with all the notice 
requirements set forth above. Thus the Board finds that VA's 
notification requirements have been satisfied as to both 
timing and content.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from January 
1980 through February 2007.  VA treatment records indicate 
the veteran underwent treatment with a private doctor for his 
right knee disability.  At the December 2007 hearing, the 
veteran identified this doctor and requested time to obtained 
his records to submit to VA.  Thus the record was held open 
for 30 days, but he has failed to submit these records.  The 
veteran has been properly advised that he should submit 
private treatment records to VA or provide VA with a release 
form so that it can obtain them for him, but he has failed to 
provide either to VA.  Thus further efforts to obtain these 
records are not warranted.  He has not identified any private 
medical treatment records relating to any of his other 
claimed conditions.  The veteran was notified in the rating 
decision, Statement of the Case and Supplemental Statement of 
the Case of what evidence had been obtained and considered.  
He submitted a statement in September 2007 that he had no 
additional evidence to submit.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran has 
not been afforded VA examinations relating to his claims.  
With regard to his claim to reopen for service connection for 
bilateral hearing loss, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  Since the veteran has failed to 
submit new and material evidence to reopen his claim, VA is 
not obligated to provide him with a medical examination on 
this claim.

As for the veteran's claim for service connection for a right 
knee disorder, the Board finds that examination is not needed 
because there is no competent evidence that the currently 
diagnosed condition (degenerative joint disease with 
underlying tears of the cartilage) may be associated with his 
military service.  His service medical records show no 
pertinent complaints or diagnoses of degenerative joint 
disease with underlying tears of the cartilage.  Although the 
service medical records reflect that an injury to the right 
lower leg occurred during service, they fail to show any 
complaints of or treatment for the veteran's right knee.  
Furthermore, the medical evidence shows a lack of any 
complaint or treatment relating to the veteran's right knee 
since 1966 and the veteran's self-report that the onset of 
his current symptoms was in September 2003, more than 42 
years after service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Since there is no competent evidence indicating 
that a possible nexus, or relationship, exists between the 
claimed condition and the veteran's military service, VA 
examination is not necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection for a Right Knee Disorder

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  

The veteran claims that his current right knee disorder is 
related to an injury to the lower right leg he received in 
service in October 1959.  The service medical records show 
that the veteran was injured on October 29, 1959, while 
working on a flight line when the left front landing gear 
tire blew out of a T-33 aircraft he was working on.  The 
veteran sustained contusions to the right leg in addition to 
other injuries.

Current VA treatment records show that the veteran has been 
diagnosed to have degenerative joint disease with multiple 
cartilage tears in the right knee.  He underwent total knee 
replacement in November 2006.  Thus, the veteran has a 
current right knee disability.

However, the Board finds that the evidence does not establish 
that the veteran's current right knee disability is related 
to the injury received in the October 29, 1959, in-service 
accident or is otherwise related to service.  The Clinical 
Record Cover Sheet from the veteran's treatment in service 
for the injuries received in this October 1959 accident 
indicate only that the veteran sustained a contusion to the 
right leg.  X-rays taken that same day were negative for any 
fracture or other bony abnormality to the right leg.  
Subsequent treatment notes fail to sow any further complaints 
of or treatment for the right leg.  At his separation 
examination in January 1961, no abnormalities were found 
relating to either of the veteran's lower extremities.  The 
examiner did note, however, the veteran's other injuries and 
their sequela.  The exam report indicates the veteran denied 
all else except those conditions listed.  Other than these 
records, the service medical records contain no complaints or 
treatment relating to the veteran's right leg or knee.  Thus 
there is no record of any specific injury to the veteran's 
right knee in service.

The Board notes that the veteran did not include any 
disability relating to his right leg in his original claim 
for service connection filed shortly after he was discharged 
from service in February 1961.  He did, however, make vague 
complaints of his right leg bothering him since the accident 
at a June 1961 VA examination.  He made similar vague 
complaints at a June 1966 VA examination and stated that he 
had been told he had arthritis in it (but he submitted no 
medical treatment records to support this statement).  The 
Board notes that the veteran still had not filed a claim for 
service connection at that time for any disability relating 
to the right leg injury received in the October 1959 
accident.

The veteran filed a claim for service connection for his 
current right knee disability in January 2006, almost 45 
years after his separation from service.  The VA treatment 
records in the claims file, which range from 1980 to 2006, 
show the veteran's report that the onset of his current 
symptoms was in September 2003 when he woke up one morning 
and his knee would not move.  He was reportedly evaluated by 
his primary care provider who provided steroid injection 
which helped for a couple of days.  The veteran underwent a 
magnetic resonance imaging (MRI) scan of the right knee in 
November 2004.  This MRI revealed the veteran had two tears 
in his meniscus cartilage and osteoarthritic changes and 
cartilaginous loss involving the medial knee compartment.  
Per a December 2004 Orthopedic Consult note, the diagnosis 
was meniscus tear of the right knee, and it was recommended 
that the veteran undergo arthroscopic surgery.  Later 
treatment records indicate that, due to the delay at VA to 
schedule this procedure, the veteran had it done by a private 
doctor in March 2005.  An October 2005 Orthopedic Consult 
note indicates the veteran's diagnosis is degenerative joint 
disease, and he was recommended for a total knee replacement, 
which was conducted in November 2006.  None of the treatment 
records prior to September 2003 show any complaints of or 
treatment for the veteran's right knee.

None of these treatment records relate the veteran's current 
right knee degenerative joint disease with underlying tears 
of the cartilage to the injury incurred in service.  The 
veteran reported the in-service injury to his right leg at a 
January 2006 Orthopedic Clinic visit.  At no other time did 
he report to any VA medical professional that he had injured 
his right leg in service.  It was also noted, however, that 
the veteran had worked in construction for 10 years and 
currently was a farmer and a minister.  No opinion as to the 
etiology of the veteran's current right knee disorder was 
given.  

The Board notes that the veteran testified at the December 
2007 hearing that he had a large hematoma on his leg due to 
the injury he received in the accident.  He testified that 
this was because the wheel hit his right leg.  He further 
testified that he feels that the beginning of his right knee 
problems was the injury received from the explosion in 1959.  
He also testified that the private doctor who performed 
arthroscopic surgery on his right knee in 2005 told him that 
his current right knee disorder was due to the injury in 
service.  Although the veteran is competent to testify as to 
his symptomatology, he is not competent to make statements 
regarding the etiology of his current right knee disorder as 
such is a medical opinion requiring specific expert 
knowledge.  It is noted that the veteran has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Laypersons are not qualified to render 
medical opinions; thus such opinions are entitled to no 
weight.  Cromely v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As for 
his testimony that the private doctor told him his right knee 
disorder is related to the injury in service, such a 
statement is not a medical opinion for the purposes of 
establishing causation as it is second hand.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (an appellant's statement 
about what a physician told a lay claimant does not 
constitute the requisite medical evidence of a medical 
diagnosis or of medical etiology).  

Furthermore, the Board acknowledges that the veteran made 
complaints about his right leg at two VA examinations 
conducted within five years of his separation from service, 
but these were vague without any specific complaints relating 
to the veteran's right knee.  There were no physical findings 
of any problem with the veteran's right leg at either of 
these examinations.  The veteran's vague complaints combined 
with the lack of any objective findings are insufficient to 
establish that the veteran had a right knee disorder shortly 
after service that could be related to his current right knee 
degenerative joint disease .  

Furthermore, there is no evidence of complaints of or 
treatment for a right knee disorder until the latter part of 
2003, more than 42 years after the veteran's separation from 
service.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  More significantly, by 
the veteran's own report, his current right knee 
symptomatology began in September 2003.  This history was 
given multiple times to the VA doctors.  Only once did he 
relate the injury in service (in January 2006), which 
correlates to  when he filed for his claim for service 
connection.  Thus, although the veteran received treatment 
for his right knee disorder for over two years, he did not 
report the injury in service until he was seeking VA 
compensation for his right knee disorder.  Thus, the 
veteran's statements as to the onset of symptomatology as 
seen in the earlier VA treatment records are more probative 
than any statement made subsequent to his filing for 
compensation because of the inherent bias in such later 
statements that were made in conjunction with seeking VA 
benefits.

Based upon the evidence of record, therefore, there is no 
competent medical evidence establishing a relationship 
between the veteran's current degenerative joint disease with 
underlying tears of the cartilage of the right knee with the 
October 1959 injury to the veteran's right leg.  In addition, 
there is no evidence that the veteran's degenerative joint 
disease with underlying tears of the cartilage in the right 
knee is otherwise related to his service or was manifested 
within one year subsequent to his separation from service.  
There is nothing shown in service other than the October 29, 
1959, accident that relates to the right lower extremity; nor 
is there any evidence of any treatment for any disease 
related to the right knee.  Furthermore, although the veteran 
made vague complaints at the June 1961 VA examination that 
his right leg had bothered him since the accident, there was 
no objective finding of any physiological problem with the 
veteran's right knee.  

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
right knee disorder (i.e., degenerative joint disease with 
underlying tears of the cartilage status post total knee 
replacement), and thus the benefit of the doubt doctrine is 
not applicable.  Consequently, the veteran's claim must be 
denied.

III.  Claim to Reopen for Service Connection for Bilateral 
Hearing Loss

The veteran's claim for service connection for bilateral 
hearing loss was previously denied by a July 1994 rating 
decision.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2007).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  Although the veteran initiated an appeal by filing a 
timely NOD, he failed to perfect it by filing a substantive 
appeal.  Therefore, the July 1994 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002).

In January 2006, the RO received what appears to be a claim 
for service connection for bilateral hearing loss.  Since the 
RO had previously denied such a claim in the July 1994 rating 
decision, this claim is clearly one to reopen.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The veteran was notified in the March 2006 notice letter that 
his claim was previously denied because there was no 
indication of defective hearing at the time of his discharge 
from service and there was no evidence indicating any 
relationship exists between his military service and his 
current bilateral hearing loss.  Thus, in order to be 
material, any new evidence submitted subsequent to July 1994 
must relate to either of these missing facts.

The evidence received subsequent to July 1994 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

New evidence received subsequent to July 1994 consists of the 
veteran's statements and testimony and VA treatment records 
from April 2005 through February 2007.  Although this 
evidence is new in that it has not previously been 
considered, the Board finds that it is not material as it is 
cumulative and redundant.  The VA treatment records merely 
show continuing treatment for bilateral hearing loss.  Since 
evidence of a current hearing disability was previously 
before the RO in July 1994, new evidence showing a 
continuation of that disability is cumulative and redundant.

The veteran's statements and testimony are also cumulative 
and redundant.  The veteran has said that his hearing loss 
was incurred at the same time as his tinnitus was (in other 
words, the October 1959 accident in service), but similar 
statements had previously been made in conjunction with the 
July 1994 adjudication of this claim.  Furthermore, although 
the veteran testified as to the accident that happened and 
the effect it had on his hearing (that he could not hear for 
several weeks after the accident), this testimony is merely 
cumulative as the service medical records clearly show the 
veteran had a temporary loss of hearing after the accident 
that was considered to be resolved at the time of his 
separation examination in January 1961.  Furthermore, of 
record at the time of the July 1994 rating action was the 
report of an April 1961 audiometric test showing the 
veteran's hearing was normal.  Previously considered medical 
evidence fails to show hearing loss until 1987 at the 
earliest.  Thus the veteran's testimony, although providing 
more detail related to his hearing problems after the 
accident in service, is merely cumulative and does not raise 
a reasonable possibility of substantiating the claim in light 
of the evidence previously considered.  

For the foregoing reasons, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim for service connection for bilateral hearing 
loss.  Consequently, the veteran's claim must be denied.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

New and material evidence having not been received, the claim 
to reopen for service connection for bilateral hearing loss 
is denied.


REMAND

The Board remands the veteran's claim for service connection 
for a left hand disorder, including as secondary to service-
connected fracture of the proximal phalanx of the left index 
finger with ankylosis for a new VA examination with a medical 
opinion.

The claims file contains the reports of two VA examinations 
conducted in April 1994 and May 2006 related to the veteran's 
left hand.  Both of the examiners reviewed x-ray reports of 
the left hand that showed degenerative changes, especially of 
the left index finger.  The April 1994 VA examiner diagnosed 
the veteran to have degenerative osteoarthritic changes of 
the first metacarpal articulation and the distal 
interphalangeal joint of the index fingers bilaterally as 
well as degenerative joint disease of both hands.  The May 
2006 examiner diagnosed the veteran to have post-traumatic 
changes of the left hand resulting in loss of motion of the 
left index finger, with X-rays showing degenerative changes 
at the fist carpometacarpal joint and the interphalangeal 
joints; and osteophyte formation at the proximal 
interphalangeal joint of the third finger.  Neither of these 
examiners, however, provided a medical opinion distinguishing 
what could either be directly related to the injury incurred 
in service or proximately due to or the result of the 
service-connected fracture of the proximal phalanx of the 
left index finger with ankylosis.  On remand, such opinions 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate VA 
examination related to his left hand and complaints 
related thereto.  The claims file must be provided 
to the examiner for review in conjunction with the 
examination.

After reviewing the claims file and conducting any 
necessary diagnostic testing, the examiner should 
enter diagnoses reflecting each disability found to 
be present, (e.g.: degenerative osteoarthritic 
changes of the first metacarpal articulation and 
the distal interphalangeal joint of the index 
finger, degenerative joint disease of hand, 
degenerative changes at the fist carpometacarpal 
joint and the interphalangeal joints; osteophyte 
formation at the proximal interphalangeal joint of 
the third finger).  For each disability found to be 
present, the examiner first should identify which 
is synonymous with the veteran's already service 
connected proximal phalanx left index finger 
fracture with ankylosis, and then should offer an 
opinion as to whether any other than the already 
service connected disability is at least as likely 
as not caused by the October 1959 in-service 
injury, or caused or aggravated by the already 
service connected proximal phalanx left index 
finger fracture with ankylosis.   

2.  Then, after taking any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished and that the VA examination report is 
complete, the veteran's claim should be 
readjudicated.  If such action does not resolve the 
claim, a Supplemental Statement of the Case should 
be issued to the veteran and his representative.  
An appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


